Citation Nr: 1501316	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a skin disability, to include as the result of herbicide and chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In July 2014 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing; a transcript of that hearing is of record.

The Board has reviewed both the physical claims file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.

It appears that the issue of whether there is new and material evidence to reopen a claim for a cardiovascular disability, to include as a result of herbicide and chemical exposure, has been raised by the record during the July 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's skin disability is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his skin disability was the result of his exposure to Agent Orange, or his exposure to chemicals during SHAD testing.

A Veteran having active military, naval or air service while serving in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to such agent.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The evidence of record establishes that the Veteran had service in the Republic of Vietnam.  Thus, he is presumed to have been exposed to an herbicide agent.

Certain disabilities that are presumed to be related to herbicide exposure are listed at 38 C.F.R. § 3.309(e).  The Board notes that the Veteran's skin disability is not listed as a disability that can be presumptively related to herbicide exposure.  Although the herbicide presumptions are inapplicable, the Board will analyze the issue of direct service connection.

The Veteran has had a variety of skin disabilities diagnosed since separation from active duty service.

In a November 2009 statement, the Veteran's private treatment provider noted that the Veteran had been diagnosed with a malignant melanoma which was subsequently removed.  The private treatment provider opined that any Agent Orange exposure "is a putative causal agent for malignant melanoma."  The examiner quoted a control study published in the Journal of Occupational and Environmental Medicine that provides empirical support for his opinion that Agent Orange exposure can cause malignant melanoma.  

The Veteran was afforded VA skin examinations in January 2010 and August 2012.  Both examiners diagnosed several skin disabilities.  The January 2010 examiner opined that the Veteran's skin disabilities were less likely than not related to active duty service because such a skin disability is not on the list of recognized illnesses caused by Agent Orange.  The August 2012 VA examiner opined that the Veteran's skin disabilities were less likely than not related to active duty service because there is no documented evidence of methylacetoacetate, the chemical used during SHAD testing, causing skin cancers or other chronic skin conditions.

The Board notes that the VA examiners did not address the private treatment provider's November 2009 opinion or the study published in the Journal of Occupational and Environmental Medicine.  The examiners only addressed whether the disability was presumptively related to Agent Orange exposure or chemical exposure during SHAD testing.

In light of the Veteran's current skin disabilities, his exposure to herbicides during active duty service, and the November 2009 opinion linking the Veteran's exposure to his current diagnoses, the Board finds that entitlement to service connection for a skin disability is warranted.  The nature and extent of the skin disorder related to service is not before the Board at this time.

ORDER

Entitlement to service connection for a skin disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


